849 F.2d 607Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fred Allen STARLING, Defendant-Appellant.
No. 87-7682.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  June 10, 1988.

Fred Allen Starling, appellant pro se.
Joseph Francis Savage, Jr., (Assistant United States Attorney), for appellee.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Fred A. Starling's motion to correct sentence under Rule 35, Federal Rules of Criminal Procedure, was denied by the district court on July 30, 1987.  On August 9, 1987, Starling mailed a notice of appeal which was filed in the district court on August 14, 1987, outside the ten days provided for filing a notice of appeal by Rule 4(b), Federal Rules of Appellate Procedure.  The district court declined to grant an extension of time to file.


2
It is well settled that compliance with Rule 4(b) is mandatory and jurisdictional.   United States v. Robinson, 361 U.S. 220 (1960);  United States v. Miles, 510 F.2d 1362 (4th Cir.1975).  Under Fed.R.App.P. 26(b) this Court is specifically precluded from enlarging the time otherwise permitted for filing a notice of appeal.  As Starling's notice of appeal was filed fifteen days after the order appealed from and the district court did not abuse its discretion in declining to grant an extension, this Court is without jurisdiction to consider the merits of his appeal.   Morin v. United States, 522 F.2d 8 (4th Cir.1975).


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this appeal.


4
DISMISSED.